The Honorable Charlotte Schexnayder State Representative State Capitol Little Rock, AR  72201
Dear Representative Schexnayder:
This is in response to your request for an opinion regarding the percentage vote necessary for the passage of H.B. 1822 of the current regular legislative session.
It is my opinion that this bill will require a majority vote for passage, in accordance with Article 5, 37 of the Constitution of Arkansas (as added by Amendment 19 of the Constitution).
The three-fourths vote requirement under Article 5, Section 38 (as added by amendment 19) is inapplicable in this instance.  A three-fourths vote is required to increase the rate of taxes levied at the time of adoption of Amendment 19 to the Constitution of Arkansas (November, 1934).  It should be noted in this regard that H.B. 1822 levies a 4% tax in addition to the tax imposed by A.C.A. 3-9-213 and a 4% tax in addition to the tax imposed by A.C.A. 3-9-223.  These taxes relate to the gross proceeds or gross receipts from the sale of alcoholic beverages.  Since there was no tax on intoxicating liquor in 1934, the three-fourths requirement under Amendment 19 (Const. Ark. Art. 5, 38) is inapplicable.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.